Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive. The arguments with respect to claims 1, 3, 20 and 22 are not persuasive.
First, the Applicant has failed to respond to the written description rejection under 112(a) or 112-1st paragraph, and thus the rejection has been maintained.
Second, the arguments that the 112(b) or 2nd paragraph rejections of being indefinite is not persuasive. The Applicant responds by providing an example of a wheel chair where the spacing is so designed to permit the wheel chair to be insertable through the space between the doorframe and the seats. Such an example would not be relevant to the rejected claims under indefinite language. To elaborate on the rejection of claims 1 and 20, the rejection is based on the limitations of “the first stiffness change” and the “second stiffness change”. To determine a change in the first stiffness or the second stiffness, there needs the determination of two values. In the current claimed limitations of the first and second stiffness changes, there is no clear indication as to how the change is determined or how is it achieved when there is no indication of the two points or values between which the change is determined, as each feature defines the stiffness changes associated with the first and second location, respectively. As known, the stiffness changes may be determined between two measured values or between two points (locations) in the instant case, the stiffness change is determined associated with either the first location or the second location, respectively and thus claimed limitations were indicated to be indefinite. As to arguments that, the Examiner fails to thoroughly explain the reasoning or provide alternative interpretation of the objected to limitation that result in ambiguity. Examiner has indicated as to what stiffness change is determined would be clear to one having ordinary skill that the stiffness change is determined between two locations or two values. Such change is not provided as to what is the base point value of base location to which such change is being determined against and thus it is unclear.
With respect to claims 3 and 22, the rejection has been withdrawn.
Regarding the anticipation rejection arguments, the Applicant argues that Cunningham teaches, “determining the difference between the meter stiffness value and the baseline meter stiffness values”. The Applicant further acknowledges that Cunningham further describes, “the Smart Meter Verification plot representing the percentage change in stiffness of the LPO and the RPO”. Applicant argues, that such determination of the stiffness change is only referring to corrosion and that Cunningham never mentions any condition other than corrosion and that Cunningham never discusses how other conditions may have stiffness plots and thus, fails to determine a condition of the vibratory meter based on stiffness values. The argument is not persuasive. In para 0133, Cunningham describes:
 “if the meter stiffness value 216 is substantially the same as the baseline meter stiffness 209, then it can be determined that the vibratory flowmeter 5 is relatively unchanged in condition from when it was manufactured, calibrated, or when the vibratory flowmeter 5 was last re-calibrated. Alternatively, where the meter stiffness value 216 significantly differs from the baseline meter stiffness 209, then it can be determined that the vibratory flowmeter 5 has been degraded and may not be operating accurately and reliably, such as where the vibratory flowmeter 5 has changed due to metal fatigue, corrosion, erosion due to flow, or other operating condition or effect”.
Cunningham clearly describes determining the condition of the vibratory meter based on the stiffness as claimed in the current application. 
As to the arguments that, 
“Cunningham never explains how a change in LPO meter stiffness values and a
change in RPO meter stiffness values indicates that corrosion is present. Indeed,
Cunningham never explains how the meter stiffness values show that the “example
flowmeter is progressively corroded.” As to FIG. 9, the difference between the LPO
meter stiffness value and the RPO meter stiffness value is not a difference between a
change the LPO meter stiffness value and a change the RPO meter stiffness value. To the
extent that the first Office action may be arguing that corrosion may be detected from a
decrease in meter stiffness values in FIG. 8, there is nothing to suggest detecting
corrosion due to a decrease in the LPO meter stiffness value and a decrease in the RPO
stiffness value. At best, FIG. 8 merely illustrates that corrosion may cause a decrease in
meter stiffness”,
	is of no relevance since no such features are claimed in the currently filed claims. The claimed features are thus taught by Cunningham (para 0113) that are directed to what is claimed in the instant claims as filed.
Moreover, the Applicant has failed to respond to the anticipation rejection of claims 1-8 and 20-26 over Rensing (2008/0281535) and thus, the rejection has been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Throughout the specification, determination of the
first and second stiffness change is being described, however, there is no description as to what is
being used in the determination of the stiffness change. What is the stiffness change being determined between?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, it is not clear as to between what the stiffness change is being determined at the first and second locations. The change is between two values or two locations that would provide the result of change.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (2016/0320227) (hereinafter Cunningham).
	Regarding claims 1 and 20, Cunningham teaches a meter electronics (20) and a method
for detecting and identifying a change (para 0202, 0209) in a vibratory meter (5), the meter
electronics comprising an interface (201) configured to receive sensor signals (100) from a meter
assembly (10) and provide information based on the sensor signals (para 0093); and a processing
system (203) communicatively coupled to the interface, said processing system being configured
to use the information to determine a first stiffness change (at 170L, para 0116) associated with a
first location of a conduit (130, 130’) of the vibratory meter, determine a second stiffness change
(at 170R, para 0116) associated with a second location of the conduit of the vibratory meter, and
determine a condition of the conduit based on the first stiffness change and the second stiffness
change (para 0202-0205).
	Regarding claims 2 and 21, Cunningham teaches the first location is a location of a left
pick-off sensor (1701) on the conduit of the vibratory meter and the second location is a location
of a right pick-off sensor (170r) on the conduit of the vibratory meter (Fig. 1).
	Regarding claims 3 and 22, Cunningham teaches the first stiffness change represents a
physical stiffness change of the conduit between a driver (180) and the first location of the
conduit and the second stiffness change represent a physical stiffness change of the conduit
between the driver and the second location of the conduit (para 0202-0205).
	Regarding claims 4-5 and 23-24, Cunningham teaches the meter electronics is further
configured to determine a stiffness symmetry of the conduit based on the first stiffness change
and the second stiffness change (para 0205).
	Regarding claims 6 and 25, Cunningham teaches the processing system configured to
provide an alarm based on the determination of the condition of the conduit (para 0169).
	Regarding claims 7 and 26, Cunningham teaches the condition of the conduit comprises at least one of an erosion, a corrosion, a damage, and a coating of the conduit of the vibratory meter (para 0202).
	Regarding claim 8, Cunningham teaches the processing system configured to determine
the condition of the conduit based on at least one of a residual flexibility (para 0207, Fig. 13), a
damping (para 0216, Fig. 18), and a mass of the conduit (para 0210, Fig. 15).
Claims 1-8 and 20-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
Rensing et al. (2008/0281535) (hereinafter Rensing).
	Regarding claims 1 and 20, Rensing teaches a meter electronics (20) and a method for
detecting and identifying a change (para 0107) in a vibratory meter (5), the meter electronics
comprising an interface (201) configured to receive sensor signals (100) from a meter assembly
(10) and provide information based on the sensor signals; and a processing system (203)
communicatively coupled to the interface, said processing system being configured to use the
information to determine a first stiffness change (at 170L, para 0107) associated with a first
location of a conduit (130, 130’) of the vibratory meter, determine a second stiffness change (at
170R, para 0107) associated with a second location of the conduit of the vibratory meter, and determine a condition of the conduit based on the first stiffness change and the second stiffness
change (para 0070, 0110).
	Regarding claims 2 and 21, Rensing teaches the first location is a location of a left pick-off sensor (1701) on the conduit of the vibratory meter and the second location is a location of a right pick-off sensor (170r) on the conduit of the vibratory meter (Fig. 1).
	Regarding claims 3 and 22, Rensing teaches the first stiffness change represents a
physical stiffness change of the conduit between a driver (180) and the first location of the
conduit and the second stiffness change represent a physical stiffness change of the conduit
between the driver and the second location of the conduit (para 0136).
	Regarding claims 4-5 and 23-24, Rensing teaches the meter electronics is further
configured to determine a stiffness symmetry of the conduit based on the first stiffness change
and the second stiffness change (inherent feature for effective and accurate measurements).
	Regarding claims 6 and 25, Rensing teaches the processing system configured to provide an alarm based on the determination of the condition of the conduit (para 0107).
	Regarding claims 7 and 26, Rensing teaches the condition of the conduit comprises at
least one of an erosion, a corrosion, a damage, and a coating of the conduit of the vibratory meter
(para 0110).
	Regarding claim 8, Rensing teaches the processing system configured to determine the
condition of the conduit based on at least one of a residual flexibility, a damping, and a mass of
the conduit (para 0110).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/1/2022